Citation Nr: 1122405	
Decision Date: 06/09/11    Archive Date: 06/20/11	

DOCKET NO.  09-46 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease involving the tricuspid valve.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to August 1968.  He also had active service from July 1969 to February 1970 when he was discharged by reason of unsuitability.  A February 2007 communication from the Navy Personnel Command Retired Records Section reflects that a review of his record reveals entitlement to the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VARO in Oakland, California, that, in pertinent part, denied entitlement to service connection for a heart disorder involving the tricuspid valve.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the current claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the service treatment records reflects that the Veteran was hospitalized at a service department facility in March 1966 with recurrent sharp standing left anterior and precardial chest pain since October 1965.  During hospitalization there was no evidence for myocardial or pericardial disease.  The conclusion was that the chest pains were likely musculoskeletal or nervous in origin and were not related to any myocardial disease.  It was stated the abnormal electrocardiogram study might represent either old pericarditis or perhaps be an indication of early idiopathic myocardial hypertrophy.  The Veteran was discharged to duty.  The Veteran was again hospitalized in October 1969 with chest pain lasting for several hours.  The impression was that there was no gross evidence for organicity.  Costochondritis was questioned, but it was remarked that it would be helpful to have the records from the first period of service department hospitalization.

The pertinent post service evidence includes the report of an evaluation of the Veteran at a VA outpatient facility in November 2007.  Reference was made to treadmill testing in November 2004 which was negative for ischemia.  Notation was also made of an echocardiogram done outside VA in October 2007 which showed mild left atrial enlargement, mild tricuspid regurgitation, and trivial mitral regurgitation with a left ventricular ejection fraction of 68 percent.  The Veteran stated this problem began while on active duty and had been symptomatic since that time.  Following evaluation, a pertinent impression was made of tricuspid valve disease with tricuspid regurgitation documented on recent echocardiogram.  The examiner stated "the tricuspid valve disease is at least as likely as not to be related to his military service and needs to be considered for a service-connected disability."

The records were reviewed by a VA staff cardiologist in December 2007 and that individual noted the Veteran had several risk factors for coronary artery disease, including being overweight, having hypertension, hyperlipidemia, low HDL, high triglycerides, and atypical chest pain.  Clinically, there was no murmur to suggest tricuspid valve insufficiency.  There was no history of rheumatic fever and no history of using weight loss medications.  The examiner stated that he tried to explain to the Veteran that the old records referred to atypical chest pain, but did not mention that the valvular problem was the cause for it.  Reference was made to the fact that the Veteran had significant risk factors for coronary artery disease and needed to undergo myocardial scanning. 

The Veteran was also seen in January 2008 for evaluation of the heart and a genitourinary system concern.  It was remarked that following separation from service, he worked for the United States Postal Service for one year and then in various jobs in the sales area until his retirement.  He referred to a number of issues and symptoms which he described as "heart trouble" dating back a number of years to his military service.  The examiner noted that myoview testing was pending the following day to further assess the Veteran's cardiac status.  Following examination the Veteran was given a pertinent diagnosis of "history for recurrent anterior chest pain associated with longstanding ST-T abnormalities on electrocardiogram, without other evidence for intrinsic cardiac disease."  Reference was again made to the myoview examination scheduled the following day to further assess the Veteran's cardiovascular status.  Current review of the claims file and available medical records reflected he apparently experienced no documented cardiac events, had no prior evidence for myocardial infarction, congestive heart failure or other cardiovascular disorder.  However, the examiner noted that it could be stated unequivocally that the Veteran showed electrocardiographic abnormalities while on active duty.

The record reveals that the Veteran apparently moved thereafter to the state of Florida.  Of record are reports of periodic outpatient visits, including one in August 2009 to the West Palm Beach VA Medical Center.  It was noted at that time that echocardiogram studies done the previous month showed no significant abnormalities.  Pumping capacity was described as excellent.  Mild thickening of the heart muscle was noted resulting in a slight decrease in muscle relaxation during the filling phase of the pumping cycle, but no significant valve narrowing or leakage was indicated.

At his personal hearing at the St. Petersburg RO in March 2011, the Veteran testified that since discharge from service he had been to the hospital for chest pain about "6 or 7" times.  (Transcript, page 8).  The Veteran has not provided a listing of the various visits.  This information would be helpful in developing an understanding of the nature of his disability.

Also, the record shows the Veteran has not been accorded a comprehensive rating examination with regard to his cardiac status.




In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be contacted and asked to provide information as to health care professionals, both VA and private, whom he has visited for his complaints of chest pain in the years following service discharge.  Any information obtained should be associated with the claims file and appropriate action should be undertaken to obtain any medical records.

2.  The VA Medical Center, Martinez, California, should be contacted and asked to provide records with regard to any myoview testing of the Veteran that was reportedly accomplished at that facility in January 2008.  If the report of the study is available, it should be obtained and associated with the claims file.  If it is not available, that should be so documented.

3.  The Veteran should then be accorded an examination by a physician knowledgeable in cardiology for the purpose of determining whether there is a causal nexus between any current cardiovascular disorder and the Veteran's active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such a review has been accomplished.  All appropriate testing, to include any necessary electrocardiographic testing or myoview scanning, should be conducted and all pertinent disabilities associated with the cardiovascular system should be diagnosed.  The examiner should provide an opinion as to whether it is more likely than not (that is, a probability greater than 50 percent), or less likely than not (that is, a probability of less than 50 percent) that the Veteran has any current cardiovascular disability that had its origin in service or is in any way related to his active service.  Any opinion expressed must be supported by complete rationale.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she must discuss why such an opinion is not possible.

4.  Thereafter, VA should review and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and be afforded an appropriate time frame in which to respond.

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or providing more specific information with regards to his post service treatment history may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



